DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9,11,12,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristow( WO 2016169510; 10/27/2016). Bristow teaches a herbicidal composition comprising propanil(anilide herbicide) for controlling weeds in rice crops abstract. Bristow in the Summary section paragraph 7 teaches that the herbicidal composition can further comprise sodium lignosulfonate(elected anionic surfactant). 
Bristow in the Detailed Description section at paragraph 3 teaches that the herbicidal composition may comprise adjuvant(s)/additive(s) and/or carrier(s). Bristow in the Detailed Description section at paragraphs 11 and 12 teaches that the herbicidal composition can further comprise stabilizers and that the combination of stabilizer and surfactant in  the composition impart stability to the composition providing a stable composition. Bristow in the Detailed Description section at paragraph 23 teaches that the herbicidal composition comprising 350g propanil,  20g sodium lignosulfonate balanced to 1 liter water added yielding an aqueous agrochemical composition.  Bristow in the Detailed Description section at paragraphs 24,26 teaches that the herbicidal composition can comprise additional herbicides such as pyridine herbicides, pyrazole herbicides, etc. Bristow in the Detailed Description section at paragraph 28 teaches that the herbicidal composition can exist in liquid forms, e.g., microcapsule suspension having a continuous liquid phase. 
Bristow in the Examples section paragraph 5 discloses a Suspension concentrate prepared by mixing propanil, sodium lignosulfonate(20g), sodium lignosulfonate(20g) plus other ingredients  and water balance to 1 liter. Bristow does not exemplify a stable agrochemical composition as recited in the preamble of the instant claims. However, Bristow does suggest combining the chemical components of the instant claims, i.e. combining propanil(anilide herbicide) and an anionic surfactant(sodium lignosulfonate), stabilizing agents, etc to 1 liter water. Bristow’s herbicide composition comprising propanil, sodium lignosulfonate, stabilizer and water should be stable since Bristow teaches in the Detailed Description section at paragraphs 11 and 12 teaches that the herbicidal composition can further comprise stabilizers and that the combination of stabilizer and surfactant in  the composition impart stability to the composition. Thus the instant stable agrochemical composition is rendered obvious by Bristow.
Claim Objection/Election Status
Claims 10,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Elected invention to the herbicide composition comprising propanil, sodium lignosulfonate and Quinclorac is allowable.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616